Citation Nr: 1101883	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-22 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for a respiratory disorder.

3.  Entitlement to an effective date earlier than April 15, 2010, 
for the award of a 30 percent rating for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1961 to July 1965.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of November 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

A hearing before the undersigned Acting Veterans Law Judge was 
held at the RO in August 2010.  The hearing transcript has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

With respect to the claims of entitlement to service connection, 
review of the record suggests that there are outstanding VA 
treatment records.  See August 2010 hearing transcript.  As these 
records are potentially relevant, the records must be obtained.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record also 
suggests that there are outstanding private treatment records.  
See August 2010 hearing transcript.  The Board acknowledges that 
the Veteran had indicated that he would try to obtain and submit 
these records and that he has failed to do so.  In light of the 
aforementioned need for remand, however, the Veteran should again 
be asked about the location and availability of these records.  

With respect to the claim of entitlement to an earlier effective 
date, an increased rating of 30 percent was awarded in a June 
2010 rating decision.  In August 2010, the Veteran submitted a 
notice of disagreement with the rating decision, with respect to 
the effective date assigned for the increased rating.  Review of 
the record indicates that a Statement of the Case has not been 
prepared as of yet for this issue.  An unprocessed notice of 
disagreement must be remanded to the RO for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Thus, this issue must be remanded for issuance of a 
Statement of the Case on appeal of this issue.  

Accordingly, the case is REMANDED for the following action:

1.   Issue a Statement of the Case 
addressing the claim of entitlement to an 
earlier effective date for the award of a 
30 percent rating for PTSD.  The Veteran 
and his representative should be clearly 
advised of the need, and time limit, within 
which to file a Substantive Appeal if the 
Veteran desires to continue his appeal with 
respect to this matter.  Thereafter, this 
issue is to be returned to the Board only 
if an adequate and timely substantive 
appeal is filed. 

2.  Obtain all outstanding VA treatment 
records from May 2010 to the present.  

3.  Ask the Veteran to identify all private 
physicians who have treated him for his 
kidneys and/or respiratory disorder and ask 
that he provide release of information 
forms.  Obtain all treatment records 
identified not already associated with the 
claim file.  

3.  Thereafter, readjudicate the 
appellant's claims of service connection.  
If the benefits sought on appeal remain 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


